Name: Commission Regulation (EC) NoÃ 387/2009 of 12Ã May 2009 approving minor amendments to the specification of a name registered in the register of protected designations of origin and protected geographical indications (Bleu du Vercors-Sassenage (PDO))
 Type: Regulation
 Subject Matter: Europe;  consumption;  processed agricultural produce;  marketing;  international trade
 Date Published: nan

 13.5.2009 EN Official Journal of the European Union L 118/67 COMMISSION REGULATION (EC) No 387/2009 of 12 May 2009 approving minor amendments to the specification of a name registered in the register of protected designations of origin and protected geographical indications (Bleu du Vercors-Sassenage (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) By virtue of the first subparagraph of Article 9(1) and in accordance with Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined Frances application for approval of an amendment to the specification for the protected designation of origin Bleu du Vercors-Sassenage, registered by Commission Regulation (EC) No 2400/96 (2), as amended by Regulation (EC) No 509/2001 (3). (2) The purpose of the application is to amend the specification by stipulating the conditions for using treatments and additives to the milk and for the manufacture of Bleu du Vercors-Sassenage. These practices ensure that the key characteristics of the PDO product are maintained. (3) The Commission has examined the amendment in question and decided that it is justified. Since the amendment is minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may approve it without following the procedure set out in Articles 5, 6 and 7 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Bleu du Vercors-Sassenage is hereby amended in accordance with Annex I to this Regulation. Article 2 A consolidated summary of the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 327, 18.12.1996, p. 11. (3) OJ L 76, 16.3.2001, p. 7. ANNEX I The specification for the protected designation of origin Bleu du Vercors-Sassenage is amended as follows: Method of production The following provisions are added to Point 5 of the specification regarding the production method: ( ¦) The milk must be curdled using rennet only, at a temperature between 31 °C and 35 °C. In addition to the raw dairy materials, the only ingredients, production aids or additives authorised in the milk and during production are rennet, innocuous bacterial cultures, yeasts, moulds, calcium chloride and salt. The milk must not be concentrated by partially removing the watery part before coagulation. ( ¦) The dairy raw materials, partly finished products, curd and fresh cheese must not be conserved at a temperature below 0 °C. Fresh cheese and cheese undergoing the maturing process must not be conserved under a modified atmosphere. ANNEX II SUMMARY COUNCIL REGULATION (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs BLEU DU VERCORS-SASSENAGE EC No: FR-PDO-0105-0077/29.3.2006 PDO (X) PGI ( ) This summary sets out the main elements of the product specification for information purposes. 1. Responsible department in the Member State Name : Institut National de lorigine et de la qualitÃ © Address : 51, rue dAnjou, 75008 Paris Tel. : +33 (0)1 53 89 80 00 Fax : +33 (0)1 53 89 80 60 e-mail : info@inao.gouv.fr 2. Group Name : Syndicat Interprofessionnel du Bleu du Vercors Address : Maison du Parc - 38250 LANS EN VERCORS Tel. : +33 (0)4 76 94 38 26 Fax : +33 (0)4 76 94 38 39 e-mail : siver@pnr-vercors.fr Composition : Producers/processors (X) Other ( ) 3. Type of product Class 1.3. Cheeses 4. Specification (summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name Bleu du Vercors-Sassenage 4.2. Description Bleu du Vercors-Sassenage is a ripened, unpressed, uncooked, blue-veined cheese. It comes in the shape of flat cylinders, 27 to 30 cm in diameter, 7 to 9 cm high, convex on the outside, weighing between 4 and 4,5 kg, with a fine bloom on the rind consisting of a white mould-type down that may have orange to ivory-coloured marbling of the kind caused by yeasts and bacteria active in the ripening process. It contains a maximum level of 48 g of fat per 100 g of cheese after total desiccation and the dry matter must not weigh less than 52 g per 100 g of cheese. 4.3. Geographical area Bleu du Vercors-Sassenage PDO is produced within the Massif du Vercors, in 13 communes in the department of DrÃ ´me and 14 communes in the department of IsÃ ¨re. Department of DrÃ ´me The communes of Bouvante (sectors C, D, E, L 1, K, I 1, I 2, A I), Ã chevis, Le Chaffal, La Chapelle-en-Vercors, LÃ ©oncel, OmblÃ ¨ze, Plan-de-Baix, Saint-Agnan-en-Vercors, Saint-Jean-en-Royans (sector E), Saint-Julien-en-Vercors, Saint-Laurent-en-Royans (sectors D 1 and D 2), Saint-Martin-en-Vercors and Vassieux-en-Vercors. Department of IsÃ ¨re The communes of Autrans, ChÃ ¢telus, Choranche, CorrenÃ §on-en-Vercors, Engins, Izeron (the localities Fressinet and GoutÃ © in sectors F 1, F 2 and G 1 and Malache in sector G 2), Lans-en-Vercors, Malleval, MÃ ©audre, Presles, Rencurel, Saint-Nizier-du-Moucherotte, Saint-Pierre-de-ChÃ ©rennes (the localities Alevoux, Bayettes and Guillon in sector C1, and sectors C 2 and D 2), and Villard-de-Lans. 4.4. Proof of origin Every milk producer, processing plant and maturing plant fills in a declaration of aptitude, which is registered with the INAO and enables it to identify all the operators involved. All operators must keep their registers and any documents required for checking the origin, quality and production conditions of the milk and cheese at the INAOs disposal. As part of the checks carried out on the specified features of the designation of origin, an analytical and organoleptic test is conducted to ensure that the products submitted for examination are of high quality and possess the requisite typical characteristics. All cheese marketed under the designation of origin must bear a mark that identifies the production unit and allows the product to be traced. 4.5. Method of production The milk must be produced and the cheese manufactured and matured within the geographical area. The milk used to produce Bleu du Vercors-Sassenage must be from dairy herds made up of cows of the MontbÃ ©liard, Abondance and Villard breeds only. The animals must be fed on fodder originating in the defined geographical area. The milk used is whole cows milk, which may be partly skimmed. It must come from the four most recent milkings only. The cheese is made from milk heated to a maximum temperature of 76 °C and inoculated with PÃ ©nicillium roqueforti. The milk must be curdled using rennet at a temperature between 31 °C and 35 °C. The curd is stirred and poured into moulds in several layers without pressing. The cheeses are salted in their individual moulds. They must not be salted for more than three days. The cheeses mature in the ripening chamber for at least 21 days from the date of curdling; this allows them to develop in a balanced way. 4.6. Link Evidence of this cheese being made in the Massif du Vercors goes back to the 14th century. In a deed of June 1338, Baron Albert de Sassenage granted the local people complete freedom to sell their cheese. Many written accounts attest to its renown, including Pierre Larousses Grand Dictionnaire Universel du XIX which mentions that King FranÃ §ois I was very fond of it. The cheese was made on farms in the traditional way up until the early years of the 20th century. In 1933, a dairy began making the cheese following the traditional formula. More recently, farm production has been enjoying a new boom. The Massif du Vercors is a well-defined mass of limestone which stands 1 000 metres above the surrounding plains. It is characterised by long, cradle-shaped wet valleys and cirques and closed coombs overlooked by cliffs. The Vercors has a mountain climate: the summers are short, it is always cool at night, autumn comes early and snow may start falling in October and remain until April or May. The climate is softened by the mitigating effects of the Atlantic and the Mediterranean. The altitude, the clay-limestone soil and the fairly wet mountain climate make the pastures on this massif especially good. This combination of factors also give the Massif du Vercors its specific character from a botanical point of view. The diverse types of landscape in this natural environment mean that different, complementary areas of pasture can be grazed, offering abundant supplies of excellent quality nourishment. This forms the basis of the herds diet and gives the milk, hence the cheese, its typical characteristics. 4.7. Inspection body Name : Institut National de lorigine et de la qualitÃ © (INAO) Address : 51, Rue dAnjou, 75008 Paris Tel. : +33 (0)1 53 89 80 00 Fax : +33 (0)1 53 89 80 60 e-mail : info@inao.gouv.fr The Institut National des Appellations dOrigine is a public administrative body with legal personality and reports to the Ministry of Agriculture. It is responsible for monitoring the production conditions for products with a designation of origin. Name : Direction GÃ ©nÃ ©rale de la Concurrence, de la Consommation et de la RÃ ©pression des Fraudes (DGCCRF) Address : 59, Boulevard Vincent Auriol 75703 PARIS CÃ ©dex 13 Tel. : +33 (0)1 44 87 17 17 Fax : +33 (0)1 44 97 30 37 The DGCCRF is a department of the Ministry of the Economy, Industry and Employment. 4.8. Labelling The product must bear the wording Appellation dOrigine ContrÃ ´lÃ ©e and the name of the designation of origin The words fabrication fermiÃ ¨re or fromage fermier or any other similar wording that suggests the product was produced on a farm may be used only by producers who are farmers.